DETAILED ACTION
This Office Action is in response to Application filed on 10 April 2020.
Claims 1-38 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadigan et al., U.S. Patent App. Pub. 2013/0151914, hereinafter referred to as “Cadigan”.
Referring to claim 1, Cadigan discloses a method for flash array test (See paragraph 0009). - A method comprising:
Cadigan discloses test workloads including specific addresses and determining failure data to corresponding addresses (See paragraph 0009).  Cadigan discloses varying a range of conditions of the flash device array to determine passing or failing (See paragraph 0009). Cadigan discloses both a normal operation and a test mode where the range of conditions are varied (See paragraphs 0009 and 0031).  - determining multiple addresses for multiple physical memory faults in a memory when the memory is operated at an operating parameter, the operating parameter different from a baseline operating parameter of the memory;
Cadigan discloses failure maps and having ranges of addresses for storing corresponding failure data address information that corresponds to the varying conditions (See paragraphs 0009, 0027, and 0039). - encoding an address range in a memory fault map, the address range including at least two of the multiple addresses of the multiple physical memory faults determined to be in the memory; and
Cadigan discloses the failure data address corresponding to the varying conditions that it fails (See paragraph 0009). - associating the memory fault map to the operating parameter.

Referring to claim 2, Cadigan discloses testing to disturb adjacent cells and testing boundaries of the flash device array (See paragraphs 0033 and 0056). -  The method of claim 1, further comprising: testing adjacent addresses of one of the multiple physical memory faults to determine a physical bound to an error region, and


Referring to claim 3, Cadigan discloses testing the boundaries of the flash (See paragraphs 0033 and 0056).  Cadigan discloses failure logging to recognize modes of failure (See paragraph 0025). -  The method of claim 2, wherein the bounding addresses of the error region indicate an outer bound of the error region, the error region having the one of the multiple physical memory faults and one or more other physical memory faults.

Referring to claim 4, Cadigan discloses bit error rate on a per block basis, thus including some bits with errors and some bits with no errors (See paragraph 0022). - The method of claim 2, wherein the error region includes at least one bit not determined to be a physical memory fault.

Referring to claim 5, Cadigan discloses testing to disturb adjacent cells and testing boundaries of the flash device array, thus adjacent cells in an array are across a column (See paragraphs 0033 and 0056). -   The method of claim 2, wherein testing adjacent addresses tests, one bit at a time, each bit neighboring the one of the multiple physical memory faults until a non-error bit is determined at each bound of a same column of the memory, a same sense circuitry of the memory, a same program circuitry 

Referring to claim 6, Cadigan discloses testing to disturb adjacent cells and testing boundaries of the flash device array (See paragraphs 0033 and 0056). -  The method of claim 1, further comprising: testing addresses within a region having one of the multiple physical memory faults to determine if other faults are within the region;
Cadigan discloses determining if a bit rate is too high (See paragraph 0025). - responsive to a number of the other faults exceeding a number or percentage threshold, determining that the region is an error region; and
Cadigan discloses storing the failure data address corresponding to the failures (See paragraph 0009). - encoding the error region in the memory fault map.

Referring to claim 7, Cadigan discloses testing to disturb adjacent cells and testing boundaries of the flash device array, thus adjacent cells in an array are across a column or row (See paragraphs 0033 and 0056). -   The method of claim 6, wherein testing addresses within the region tests a row of the memory, a column of the memory, a bank of the memory, or addresses along a via of the memory.

Referring to claim 8, Cadigan discloses testing to disturb adjacent cells and testing boundaries of the flash device array (See paragraphs 0033 and 0056). -  The method of claim 1, further comprising: responsive to determining one of the multiple addresses for the multiple physical memory faults in the memory, directing testing 
Cadigan discloses testing the boundaries of the flash (See paragraphs 0033 and 0056).  - receiving, from the testing hardware, bounding addresses for the error region, the bounding addresses indicating an outer bound of the error region, the error region having multiple physical memory faults at the operating parameter; and
Cadigan discloses storing the failure data address corresponding to the failures (See paragraph 0009). - encoding the error region in the memory fault map.

Referring to claim 9, Cadigan discloses testing the address and boundary and storing the address data information (See paragraphs 0009 and 0033). - The method of claim 1, wherein encoding the address range encodes the address range as a single map entry.

Referring to claim 12, Cadigan discloses determining if a bit rate is too high (See paragraph 0025). - The method of claim 1, further comprising identifying a hard-fault error for each of the multiple physical memory faults, the hard-fault error having an error rate above a threshold error rate.

Referring to claim 13, Cadigan discloses the testing occurs during read of the same block of flash memory (See paragraph 0024). - The method of claim 12, wherein determining each of the multiple addresses is performed during or immediately after identifying the hard-fault error during a read of the memory.

Referring to claim 14, Cadigan discloses testing the memory in an ECC mode (See paragraph 0058). - The method of claim 1, further comprising performing a scrubbing process, the scrubbing process checking memory locations and their error correcting codes.

Referring to claim 15, Cadigan discloses the test mode having varying the range conditions that would normally not change (See paragraph 0099). -  The method of claim 1, wherein multiple physical memory faults determined while the memory is operated at the operating parameter are faults not found in a baseline fault list associated with the memory while operated at the baseline operating parameter.

Referring to claim 16, Cadigan discloses the testing including frequency of access to data and timing knob (See paragraphs 0036 and 0099). - The method of claim 1, wherein the operating parameter is a high-frequency memory access, the high-frequency memory access higher than a baseline-frequency memory access of the memory, the baseline-frequency memory access of the memory at which the memory is designed to operate within bounded error rates.

Referring to claim 17, Cadigan discloses the testing including changing the voltage of the flash device array (See paragraph 0099) - The method of claim 1, wherein the operating parameter is a low-voltage memory storage, the low-voltage memory storage lower than a baseline-voltage memory storage of the memory, the .

Allowable Subject Matter
Claims 19- 38 are allowed.

Concerning claims 19-27, the prior art does not teach “training a memory-mapped application based at least in part on multiple physical memory faults represented in the memory fault map,” and in conjunction with the other limitations of claim 19.

Concerning claims 28-38, the prior art does not teach “train a neural network to be hardened with respect to the multiple physical memory faults in the storage array using the memory fault map.” In conjunction with the other limitations of claim 28.

Claim 10, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. 2019/0235940 to Kegel et al.

U.S. Patent App. Pub. 2020/0380369 to Case et al.
- Training a neural network using selective weight updates
U.S. Patent App. Pub. 2021/0125053 to Faibish
- Learning techniques for machine learning system to adapt to new input
U.S. Patent App. Pub. 2021/0158143 to Baughman et al.
- Modeling environment noise for training neural networks
U.S. Patent App. Pub. 2021/0286714 to Hicks et al
- Test system for differences in performance parameters
U.S. Patent App. Pub. 2021/0294791 to Narayanaswamy et al.
- Test system with fault detection executed for varying operating parameters
U.S. Patent App. Pub. 2021/0390414 to Schneider et al.
- Accelerated training for neural networks
U.S. Patent App. Pub. 2022/0035684 to Gupte et al.
- Load balancing operations for deep learning using accelerator

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        March 22, 2022